Citation Nr: 0704593	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a disability which 
manifests as muscle spasms of the left hand, to include 
fibromyalgia.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as neck discomfort, to include 
fibromyalgia.

3.  Entitlement to service connection for joint stiffness and 
pain of the bilateral hands, to include fibromyalgia.  

4.  Entitlement to service connection for joint stiffness and 
pain of the bilateral wrists, to include fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1997 until 
June 1999.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1999 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (the RO).   

In September 2006, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

Clarification of the issues on appeal

At the veteran's September 2006 hearing, it was contended 
that each of the claimed conditions listed on the title page 
is a consequence of fibromyalgia.  The Board further notes 
that in March 2004, the veteran filed correspondence 
indicating that she was seeking entitlement to service 
connection for fibromyalgia.  This was not developed by the 
RO as a separate issue.     

In essence, the veteran seeks service connection for various 
musculoskeletal problems, both individually and as 
manifestations of one disability, fibromyalgia.  Certain 
medical aspects of the appeal have not been fully addressed.  
It is possible that after additional medical information is 
received the issue or issues on appeal may be further 
clarified by the agency of original jurisdiction. 

Issues not on appeal

In a June 2006 rating decision, the RO granted service 
connection for migraine headaches.  A 30 percent disability 
rating was assigned.  Additionally, the RO granted an 
increased disability rating for the veteran's service-
connected left shoulder tendonitis.  To the Board's 
knowledge, the veteran has not disagreed with any portion of 
the June 2006 rating decision.  Accordingly, those issues are 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

The veteran is seeking entitlement to service connection for 
various musculoskeletal problems.  As noted above, 
essentially, the veteran contends that she suffers from these 
current disabilities and that these disabilities may be due 
to fibromyalgia.  

The veteran's service medical records document that she 
sought treatment for joint pains during service, primarily in 
her shoulders.  [Service connection has in fact been granted 
for disabilities of both shoulders, as well as 
costochrondritis]. 

A March 2006 VA medical examination included findings of 
cervical spine irregularities, specifically disc bulging 
noted based upon MRI study.  The conditions of the veteran's 
bilateral wrists and hands were described as being of 
"uncertain etiology".  August 2006 VA treatment records 
reflect a diagnosis of fibromyalgia.  

What is not of record is competent medical opinion evidence 
addressing the relationship between the veteran's in-service 
complaints and any current medical problems, including 
fibromyalgia.  These questions must be addressed by 
appropriately qualified medical professionals.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

In that regard, the Board notes that the August 2006 VA 
treatment record specifically indicates the need to explore 
"secondary causes" of the veteran's fibromyalgia.   In that 
connection, the veteran's VA treatment records document 
concurrent and ongoing mental health treatment.  As such, 
psychological as well as medical testing may add valuable 
information for the evaluation of the veteran's claim.  

The Board further notes that at the veteran's hearing, she 
indicated that she had received treatment at the VAMC in 
Richmond, Virginia.  See the transcript of the September 2006 
travel board hearing, page 5.  These records are not 
associated with the veteran's claims folder.  Accordingly, 
efforts should be made to obtain these records.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the VAMC in 
Richmond, Virginia and request copies of 
all treatment records pertaining to the 
veteran.  All records obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should arrange for the veteran to 
undergo psychological testing and obtain 
an opinion from an appropriately 
credentialed mental health provider as to 
whether or not the veteran's 
musculoskeletal complaints may be related 
to psychological factors.  The veteran's 
claims folder must be made available to 
the examiner for review.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After psychological testing has been 
completed, VBA should arrange for the 
veteran to be examined by a physician with 
appropriate expertise in order to 
determine the existence and nature and 
extent of any musculoskeletal complaints 
and conditions (aside from previously 
service-connected bilateral shoulder 
disabilities and costochondritis). The 
examiner should review the veteran's 
claims folder, physically examine the 
veteran  and render an opinion as to the 
relationship, if any, between any 
diagnosed disability and the veteran's 
military service.  In particular, the 
examiner should consider whether any 
current musculoskeletal complaints 
manifestations of fibromyalgia, and if so 
whether fibromyalgia is as least as likely 
as not related to the veteran's military 
service.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  After accomplishing any additional 
development which is deemed by it to be 
necessary, VBA should review the evidence 
of record and readjudicate the claims on 
appeal. If the claims remain denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response. The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


